                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GRANADA APARTMENT                             )
HOLDINGS, LLC, a Delaware                     )
Limited Liability Company,                    )
                                              )
                       Plaintiff,             )        Civil Action No. 18-16 Erie
                                              )
               v.                             )
                                              )
MICHAEL L. JOSEPH,                            )
                                              )
                       Defendant.             )


                                    MEMORANDUM OPINION

District Judge Susan Paradise Baxter

       Pending before the Court in this civil action is a motion (ECF No. 9) by Defendant

Michael L. Joseph (“Joseph”) to dismiss the complaint filed by Granada Apartment Holdings,

LLC (“GAH”) pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(3). For the

reasons that follow, Joseph’s motion will be denied.


       I.      Factual and Procedural Background

       On or about February 28, 2007, LaSalle Bank National Association (“LaSalle”) issued a

commercial mortgage loan (the “Loan”) in the principal amount of $19.2 million to Granada

Apartments, L.P (“Granada LP”), a New York limited partnership. Compl. ¶5 (ECF No. 1-1).

Granada LP’s general partner is MLJ Granada, Inc. (“MLJ Granada”), a New York corporation.

Compl. ¶7; Compl. Ex. A at 15 (ECF No. 1-1). MLJ Granada’s president is Joseph, a Colorado

domiciliary. See Decl. of Michael Joseph at ¶3 (ECF No. 9-2); Compl. Ex. A at 15. At all times

relevant to this litigation, Joseph held a direct or indirect ownership interest in Granada LP and

derived substantial benefit from the Loan. Compl. ¶6; Compl. Ex. C at 1.
                                                  1
       LaSalle’s loan to Granada LP was secured by a mortgage, security agreement, and fixture

filing that related to Granada LP’s property interests in, among other things, certain real estate

and improvements located at 1717 Kuntz Road in Millcreek Township, Erie County,

Pennsylvania (the “Property”). Compl. ¶¶7-8.; Compl. Ex. B (ECF No. 1-1). The Property

comprises the Granada Apartments, which includes approximately 35 separate buildings.

Compl. ¶16.

       As a condition of the Loan, Joseph executed a guaranty (the “Guaranty”), which stated:

       Guarantor irrevocably and unconditionally guarantees to Lender (and its successors
       and assigns), jointly and severally, the payment of the Guaranteed Obligations as
       and when the same shall be due and payable . . . . Guarantor hereby irrevocably
       and unconditionally covenants and agrees that it is liable, jointly and severally, for
       the guaranteed Obligations as a primary obligor, and that each Guarantor shall fully
       perform, jointly and severally, each and every term and provision hereof.

Compl. Ex. C at §1.1 (ECF No. 1-1). Section 1.2 of the Guaranty defined “Guaranteed

Obligations” to include “any and all loss . . . arising out of or in connection with . . . any waste of

the Property caused by act(s) or omission(s) of Borrower, its agents, affiliates, officers and

employees.” Id. §1.2. Section 1.5 of the Guaranty included an acceleration clause, which stated

that: “If all or any part of the Guaranteed Obligations shall not be punctually paid when due, . . .

Guarantor shall, immediately upon demand by Lender, . . . pay. . . the amount due on the

Guaranteed Obligation . . . .” Id. §1.5.

       The Loan was also evidenced by a promissory note that was signed on behalf of Granada

LP by Joseph, acting in his capacity as MLJ Granada’s president. Compl. ¶7; Compl. Ex. A at

15 (ECF No. 1-1). Section 11(i) of the note stated that “[Granada LP] and each Guarantor,

jointly and severally, shall be personally liable for all losses, liabilities, damages, costs, expenses

and claims including, without limitation, attorneys’ fees and expenses incurred by or suffered by




                                                   2
Lender as a result of,” inter alia, “any waste of the Property caused by act(s) or omission(s) of

Borrower, its agents, affiliates, officers and employees.” Compl. ¶9; Compl. Ex. A at §11(i).

       On December 21, 2016, a receiver was appointed for the Property in connection with a

mortgage foreclosure action in the United States District Court for the Western District of

Pennsylvania, U.S. Bank Nat’l Ass’n, as Trustee v. Granada Apartments, L.P., Civil Action No.

1:16-cv-227 (W.D. Pa.). Compl. ¶17. GAH claims that, during the time period between the

issuance of the Loan and the appointment of the receiver, the Property sustained progressive and

material waste as the result of acts or omissions on the part of Granada LP and its agents,

affiliates, officer and/or employees. Id. This allegedly included, among other things, substantial

issues with roofs, parking lots, water intrusion, mold, deck structures, windows and HVAC

systems. Id. ¶18. It culminated with the June 2017 collapse of a balcony at one of the buildings,

which injured four people. Id. ¶19.

       In the wake of the balcony collapse, Millcreek Township officials conducted a thorough

inspection of the Property, which resulted in five buildings being condemned and Granada LP

being cited for hundreds of fire code and property maintenance violations. Compl. ¶20. The

Township subsequently ordered the demolition of one of the condemned buildings on the ground

that structural damage had rendered it “an imminent collapse hazard.” Id. ¶21; Compl. Ex. D

(ECF No. 1-1).

       GAH is the successor in interest to LaSalle and is the current holder of the Loan

documents, including the note, the mortgage, and the Guaranty. Compl. ¶10. GAH claims that

the waste that has occurred to the Property has resulted in damages exceeding $8.5 million. Id.

¶22. These damages allegedly include, among other things, costs that have been incurred to




                                                 3
repair and/or replace the building components impacted by the waste, the costs and expenses of

suit, and diminution in the value of the Property. Id. ¶23.

       By letter dated October 2, 2017, GAH made a written demand upon Granada LP and

Joseph for payment of the estimated costs to repair and/or replace the building components

impacted by Granada LP’s alleged waste. Compl. ¶23; Compl. Ex. E (ECF No. 1-1). GAH

maintains that, to date, Joseph has failed or refused to make any payment. Compl. ¶25.

       On November 14, 2017, GAH commenced this action with the filing of a complaint in

the Court of Common Pleas for Erie County. Doc. 1 ¶¶1-2. The complaint states a single cause

of action against Joseph for alleged breach of contractual obligations under the Guaranty.

Compl. ¶¶26-33.

       On December 27, 2017, Joseph accepted service of the complaint through his counsel.

Joseph was not served with process in Pennsylvania. Doc. 9 ¶2; Doc. 9-2 at ¶5. He removed the

instant action to this judicial district on January 15, 2018. Doc. 1. The case was initially

assigned to the Honorable Cathy Bissoon.

       Thereafter, Joseph filed the pending motion to dismiss the complaint pursuant to Rules

12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure. Doc. Nos. 9 and 10. The motion

has since been fully briefed and is ripe for adjudication. ECF Nos. 17, 18 and 19.

       On September 18, 2018, this civil action was transferred to the undersigned. ECF No. 22.

The Court’s ruling on the pending motion follows.


       II.      Defendant’s Motion to Dismiss Under Rule 12(b)(2)

             A. Standard of Review

       When a defendant asserts a motion to dismiss for lack of personal jurisdiction, it becomes

the plaintiff’s burden to adduce facts that establish personal jurisdiction. Fatouros v. Lambrakis,


                                                 4
627 F. App'x 84, 86–87 (3d Cir. 2015); Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330

(3d Cir. 2009). If the court does not hold an evidentiary hearing, the plaintiff need only establish

a prima facie case of personal jurisdiction. Fatouros, 627 F. App'x at 86–87; D'Jamoos v. Pilatus

Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009). In determining whether the plaintiff has made out

its prima facie case, the court is required to accept the plaintiff’s allegations as true and construe

any disputed facts in the plaintiff’s favor. Fatouros, 627 F. App'x at 86–87; Metcalfe, 566 F.3d

at 330.

              B. Legal Analysis

          Federal Rule of Civil Procedure 4(k) authorizes a federal district court to exercise

personal jurisdiction in accordance with the law of the state where it sits. See Fed. R. Civ. P.

4(k)(1); O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). Under

Pennsylvania law, a court may exercise general personal jurisdiction over an individual

defendant if the individual: (i) is present within in the Commonwealth at the time process is

served; (ii) is domiciled in the Commonwealth at the time of service of process, or (iii) consents

to the exercise of personal jurisdiction, but only “to the extent authorized by the consent.” 42 Pa.

Cons. Stat. Ann. §5301(1)(i)-(iii). Specific personal jurisdiction over a nonresident defendant is

permitted “to the fullest extent allowed under the Constitution of the United States” and “based

on the most minimum contact with this Commonwealth allowed under the Constitution.” 42 Pa.

Cons. Stat. Ann. § 5322(b); see Ackourey v. Sonellas Custom Tailors, 573 F. App’x 208, 211 (3d

Cir. 2014).

          Here, GAH asserts the existence of both general and specific personal jurisdiction.

Because the Court agrees that specific personal jurisdiction is present, it need not address GAH’s

theory regarding general personal jurisdiction.



                                                   5
        Specific personal jurisdiction applies when the suit arises out of or relates to the

defendant’s contacts with the forum. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 923-24 (2011) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 414, n. 8 (1984)) (internal alterations omitted). As noted, Pennsylvania’s “longarm” statute

permits Pennsylvania courts to exercise personal jurisdiction “to the fullest extent allowed under

the Constitution of the United States” and “based on the most minimum contact with this

Commonwealth allowed under the Constitution.” 42 Pa. Cons. Stat. Ann. §5322(b). The Due

Process Clause permits the exercise of personal jurisdiction when there are sufficient “minimum

contacts” between a non-resident defendant and the forum state such that “maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” J. McIntyre

Machinery, Ltd. v. Nicastro, 564 U.S. 873 (2011) (quoting Int'l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). In determining whether there are sufficient minimum contacts, the court

must determine whether the defendant “purposefully directed” his activities at residents in the

forum, Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985), or whether there was “some

act by which the defendant purposefully avail[ed] itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.” Hanson v.

Denckla, 357 U.S. 235, 253 (1958) (citing Int'l Shoe, 326 U.S. at 319). To be constitutionally

sufficient, the defendant’s contacts must not be “random, fortuitous or attenuated.” Burger King,

471 U.S. at 475 n.18.

        The Third Circuit Court of Appeals has condensed the jurisdictional analysis into a single

test: first, the defendant must have purposefully directed its activities at the forum; second, the

litigation must arise out of or relate to at least one of those activities; finally, if the prior two

requirements are satisfied, the court may consider whether the assertion of jurisdiction otherwise



                                                    6
comports with traditional notions of fair play and substantial justice. See O'Connor, 496 F.3d at

317. The analysis demands a “highly realistic” approach, Mellon Bank (East) PSFS, Nat. Ass'n

v. Farino, 960 F.2d 1217, 1224 (3d Cir. 1992), that takes into account the relationship among the

forum, the defendant, and the litigation. See Frontier Ins. Co. v. Nat’l Signal Corp., No. CIV. A.

98-4265, 1998 WL 778333, at *2 (E.D. Pa. Nov. 9, 1998) (citing Mellon Bank, 960 F.2d at

1221). “In a contract case, the court examines the terms of the contract, prior negotiations,

anticipated future consequences, and the parties’ actual course of dealing. Id. (citing Mellon

Bank, 960 F.2d at 1224).

       In this case, Joseph contends that he lacks sufficient minimum contacts with

Pennsylvania because: (a) he is a resident of Colorado; (b) the Guaranty upon which GAH is

suing was executed in the state of New York in favor of LaSalle, an Illinois bank; (c) neither the

contractual negotiations nor the alleged breach occurred in Pennsylvania; (d) the Guaranty

provides for jurisdiction in a state or federal court located in Chicago; and (e) the Guaranty was

executed in connection with a note and mortgage originally extended by LaSalle to Granada LP,

a New York limited partnership. Doc. 9 at ¶¶4, 6, 12-15. According to Joseph, “[t]he Complaint

fails to allege any allegations which satisfy one or more provisions of the Pennsylvania long arm

statute, 42 Pa. C.S.A. §5322.” Id. ¶11.

       It is clear from the complaint that Joseph is being sued in his personal capacity as the

guarantor for Granada LP. The United States Court of Appeals for the Third Circuit has

recognized that “[t]here are no general rules governing whether or not guarantors of contractual

obligations fall within the constitutional power of the courts of a particular forum.” Mellon

Bank, 960 F.2d at 1226. Thus, “questions of personal jurisdiction” in a case such as this “do not




                                                 7
lend themselves to categorical determinations,” id., and must instead be resolved on an

individualized basis.

       That said, our Court of Appeals has also observed that “[s]ome courts, when faced with

suits against guarantors in a distant forum, have found significance in the guarantor's financial

stake in the enterprise that was the beneficiary of the guaranty.” Mellon Bank, 960 F.2d at 1225

n.4 (citing Bond Leather Co. v. Q.T. Shoe Mfg. Co., 764 F.2d 928 (1st Cir.1985); Marathon

Metallic Building Co. v. Mountain Empire Constr. Co., 653 F.2d 921 (5th Cir.1981)). “Others

have looked to whether the guarantor was an active or passive investor.” Id. (citing Arkansas

Rice Growers Coop. Ass'n v. Alchemy Indus., Inc., 797 F.2d 565 (8th Cir.1986)).

       In National Can Corporation v. K Beverage Company, 674 F.2d 1134 (6th Cr. 1982), the

United States Court of Appeals for the Sixth Circuit addressed the issue of personal jurisdiction

in the context of a “naked minimum contacts case” involving a foreign guarantor. 674 F.2d at

1137. The relevant defendant (Joanne Thompson) was a resident of North Dakota, and her

husband owned stock in a closely-held Kentucky soft drink company. Although Mrs. Thompson

did not personally own any stock in the Kentucky corporation and had “never set foot” in that

state, 674 F.2d at 1137, she had executed a personal guaranty on the corporation’s behalf and

mailed the document to the corporation’s bottle supplier in Illinois for the purpose of

guaranteeing any of the corporation’s unpaid debt. Mrs. Thompson was later sued in a Kentucky

district court, where the claims against her were initially dismissed for lack of personal

jurisdiction. On appeal, the Sixth Circuit Court of Appeals reversed the dismissal. The court

reasoned that, by signing the guaranty agreement, Mrs. Thompson had “risked [her] name[ ] and

financial worth to aid in the establishment of a Kentucky venture in which [s]he had a property

interest” by virtue of Kentucky marital property laws. 674 F.2d at 1137. “The fact that [Mrs.



                                                 8
Thompson was] not [a] named shareholder[ ]” did not, in the court’s view, “negate a proprietary

concern in the success of [the Kentucky company].” Id. Accordingly, the court held that “the

guaranties, when signed by a person with an economic interest in the corporation, furnished the

necessary minimum contacts.” Id.

       Courts within this circuit have arrived at similar results, following the logic of National

Can. In Frontier Insurance Company v. National Signal Corporation, No. Civ. A. 98-4265,

1998 WL 778333 (E.D. Pa. Nov. 9, 1998), one of the defendants -- National Signal -- was a

Michigan corporation that had contracted with a railroad company to design, refurbish, and

construct several railroad grade crossing signals located in Pennsylvania. The plaintiff, Frontier

Insurance, was a New York corporation, which had issued a performance and payment bond as

security for National Signal’s work. Also named as defendants were Joseph and Kimberly

Banasiak, both of whom were Michigan domiciliaries who held ownership interests in National

Signal and served as its officers and directors. As an inducement for Frontier Insurance to issue

the performance and payment bond, all three defendants had signed an indemnity agreement

pursuant to which they agreed to indemnify Frontier Insurance against any claims, demands,

payments or judgments that the latter might incur as a result of having bonded the Pennsylvania

construction work. See 1998 WL 778333, at *1. After Frontier Insurance rendered payments to

National Signal’s equipment suppliers for certain debts, Frontier sued National Signal and the

Banasiaks for reimbursement under the terms of the indemnity agreement. Id.

       In passing on the issue of personal jurisdiction, the court in Frontier Insurance held that

the individual defendants had sufficient contacts with Pennsylvania separate and apart from their

roles as officers of National Signal. 1998 WL 778333, at *3. The court reasoned:

       Both Joseph and Kimberly Banasiak signed, in their individual capacities, the
       Agreement that is the subject of this lawsuit. By that contract, the Banasiaks agreed

                                                 9
       to indemnify Frontier for any loss incurred on the performance and payment bonds
       that guaranteed National's construction work in Pennsylvania. (Compl. ¶¶ 11–15).
       In effect, the Banasiaks stepped into Frontier's shoes and themselves guaranteed the
       Pennsylvania construction work performed by National. Serving as a guarantor
       may amount to minimum contacts where, as in the instant case, the guarantor has a
       financial interest in the business or person whose obligation it guarantees. See Hale
       v. MRM Trucking, Inc., No. 90–6072, 1991 WL 114829, *2 (E.D. Pa. 1991) (citing
       Koff v. Brighton Pharm., Inc., 709 F. Supp. 520, 526 (D.N.J.1988)).

Id. The court also found it significant that performance of the indemnity agreement was

“centered in Pennsylvania.” Id. at *4. The court explained:

       Frontier entered the Agreement with the Banasiaks as security for issuing the
       performance bonds, which bonds in turn were necessary to enable National to
       contract to perform the railroad construction work in Pennsylvania. Absent that
       connection with Pennsylvania, neither party would have entered the Agreement.
       Performance of the Agreement turned on the execution and completion of the
       bonded work in Pennsylvania and on Frontier's paying on the bond obligations in
       Pennsylvania. Frontier brought this lawsuit to recover for payments under the
       Agreement and expenses that it had incurred in Pennsylvania. The Banasiaks argue
       that the contract was not signed or breached in Pennsylvania. . . . However, the
       question of breach or performance relates to Pennsylvania-focused events. This
       relationship among Pennsylvania, the parties, and their contract makes it reasonable
       for the Banasiaks to have anticipated being haled into court in Pennsylvania in a
       dispute over the indemnity Agreement.

Id. (citing Burger King, 471 U.S. at 474).

       Similarly, in Great American Insurance Company v. Stephens, No. Civ. A. 04-3642,

2005 WL 452349 (E.D. Pa. Feb. 25, 2005), the court followed the principle, applied in both

National Can and Frontier Insurance, that “‘[s]erving as a guarantor may amount to minimum

contacts where . . . the guarantor has a financial interest in the business or person whose

obligation it guarantees.’” 2005 WL 452349, at *4 (quoting Frontier Insurance Co., 1998 WL

778333, at *3) (alteration and ellipsis in the original). In Great American Insurance Company,

the court held that Alabama residents were subject to personal jurisdiction in Pennsylvania based

on their status as indemnitors to an Ohio company that had issued a performance on a




                                                10
Pennsylvania construction project. In finding the necessary minimum contacts, the court

observed that:

       [the defendants] voluntarily signed the Indemnity Agreement while fully aware that
       it related to a performance bond for construction of a project in Pennsylvania. Their
       economic interest in the transaction was apparent in that their signatures of [sic] the
       Indemnity Agreement were demanded and received. As in Frontier, the question
       of breach or performance relates to Pennsylvania-focused events. While their
       contacts with Pennsylvania may be fewer than those of their husbands, their
       signatures on the Indemnity Agreement are sufficient to demonstrate that [they]
       “purposefully directed [their] activities at residents of the forum and the litigation
       results from alleged injuries that arise out of or relate to those activities.”

2005 WL 452349, at *5 (quoting Burger King, 471 U.S. at 472).

       The Court finds these cases instructive and further concludes that they counsel in favor of

a finding of specific personal jurisdiction here. In this case, Granada LP accepted a commercial

mortgage loan from GAH’s predecessor-in-interest for the purpose of investing in a commercial

real estate venture located in Pennsylvania – namely, the Granada Apartments. That apartment

complex, and the land upon which it is situated, served as the primary source of collateral that

secured the Loan. See generally, Compl. Exs. A, B, and C (ECF No. 1-1). The corresponding

mortgage, security agreement, and fixture filing imposed obligations on Granada LP concerning

maintenance and upkeep of the subject Property. See Compl. Ex. B, ¶6 (ECF No. 1-1 at 35).

The losses that now form the basis of GAH’s monetary claim arose from Granada LP’s alleged

breach of its duty to maintain the Pennsylvania Property. Critically, Joseph served as president

of Granada LP’s general partner, MLJ Granada (which bears Joseph’s initials), and, at all times

relevant to this lawsuit, he held an ownership interest in Granada LP. Because of this ownership

interest, Joseph was in a position to benefit financially from the underlying Loan and related real

estate venture. Furthermore, Joseph’s personal guaranty of Granada LP’s payment obligations

served as an inducement for the Loan, and was also a necessary precondition thereof. See ECF

No. 1-1 at 74. Based on these facts, the Court finds that Joseph purposely availed himself of the
                                                 11
privilege of conducting activities within this Commonwealth, and thereby invoked the benefits

and protections of its laws. Burger King, 471 U.S. at 474–75; Hanson v. Denckla, 357 U.S. 235,

253 (1958). Consequently, Joseph has sufficient contacts with this forum such that he should

reasonably have expected to be “haled” into a Pennsylvania court if sued for events arising out of

his activities here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

        Because GAH has established a prima facie case for exercising specific personal

jurisdiction, it becomes Joseph’s burden to “present a compelling case” that the Court’s assertion

of jurisdiction would be unreasonable. Mellon Bank, 960 F.2d at 1226. Among the factors to be

considered are: “the burden on the defendant, the forum State's interest in adjudicating the

dispute, the plaintiff's interest in obtaining convenient and effective relief, the interstate judicial

system's interest in obtaining the most efficient resolution of controversies, and the shared

interest of the several States in furthering fundamental substantive social policies.” Id. at 1222

(quoting Burger King, 471 U.S. at 477). “[T]his second tier of analysis is discretionary with the

court.” Id.

        Although Joseph disputes the existence of sufficient minimum contacts, he has made no

attempt to demonstrate that the exercise of personal jurisdiction would be unreasonable based on

the factors listed above. Accordingly, the Court finds no basis for concluding that its assertion of

jurisdiction over Joseph would violate traditional notions of fair play and substantial justice. See

Mellon Bank, 960 F.2d at 1227 (“Because the defendants bear the burden of showing the

unreasonableness of an otherwise constitutional assertion of jurisdiction, and because they have

failed to raise the issue in this court, we conclude that this is not an ‘appropriate case’ in which to

consider the other factors bearing on ‘fair play and substantial justice.’”). For the reasons stated

herein, Joseph’s motion to dismiss under Rule 12(b)(2) will be denied.



                                                   12
        III.      Defendant’s Motion to Dismiss Under Rule 12(b)(3)

               A. Standard of Review

        Joseph alternatively moves for dismissal under Federal Rule of Civil Procedure 12(b)(3),

which applies when the chosen venue is improper. In ruling on a Rule 12(b)(3) motion, “[a]ll

well-pleaded allegations in the complaint bearing on the venue question generally are taken as

true, unless contradicted by the defendant’s affidavits.” Bockman v. First Am. Mktg. Corp., 459

F. App’x 157, 158 n.1 (3d Cir. 2012) (quoting 5B Charles Alan Wright & Arthur R. Miller,

FEDERAL PRACTICE AND PROCEDURE § 1352, at 324 (3d ed. 2004)). It is the defendant’s

burden to show that venue is improper. Id. at 160.

        “In federal court, venue questions are governed either by 28 U.S.C. § 1404(a) or 28

U.S.C. § 1406.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). Section 1406

“applies where the original venue is improper and provides for either transfer or dismissal of the

case.” Id. Section 1404(a) “provides for the transfer of a case where both the original and the

requested venue are proper.” Id. Here, Joseph invokes only §1406, as he contends that venue

does not lie in this Court.


               B. Legal Analysis

        In cases predicated on diversity jurisdiction, proper venue lies in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located;

        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of the property that is the subject of
        the action is situated; or

        (3) if there is no district in which the action may otherwise be brought as provided
        by this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.



                                                  13
28 U.S.C. §1391(a).1 Here, the parties agree that only subsection (2) is potentially applicable.

         Joseph maintains that Section 1391(a)(2) fails to provide a basis for venue. To that end,

he cites Bro-Tech Corp. v. Purity Water Co. of San Antonio, No. CIV. A. 08-371, 2008 WL

1757922 (E.D. Pa. Apr. 16, 2008), for the proposition that contract negotiation, execution,

performance, and breach are the relevant “events” giving rise to a breach of contract claim. See

id. at *2 (“In determining whether a substantial part of the events or omissions giving rise to a

contract claim occurred in the district, courts consider: where the contract was negotiated or

executed; where it was performed; and where breach occurred.”) (citing 14D Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 3806.1 (3d ed. 2004)). Joseph

insists that, because the contractual negotiations, the execution of the Guaranty, and Granada’s

alleged nonpayment all occurred outside of this Commonwealth, it cannot be said that a

substantial part of the events or omissions giving rise to the claim occurred here.

         Joseph further argues that the “property” at issue in this case is a contractual right and,

therefore, it cannot be said that “a substantial part of the property that is the subject of the action”

is situated in Pennsylvania. In support of his argument, Joseph relies on MTGLQ Investors, L.P.



1
   The Court notes that, pursuant to Section 5.3 of the Guaranty, Joseph irrevocably submitted to the jurisdiction of
“any court of competent jurisdiction located in the City of Chicago and State of Illinois” in connection with “any
proceeding arising out of or relating to this Guaranty.” Compl. Ex. C at §5.3 (ECF No. 1-1 at 84). To the extent
that Section 5.3 is reasonably construed as a forum selection clause, the parties appear to agree that it is permissible
rather than mandatory. See Agri-Marketing, Inc. v. ProTerra Solutions, LLC, No. 5:17-CV-00627, 2018 WL
1444167, at *3 (E.D. Pa. Mar. 22, 2018) (“A permissive clause authorizes jurisdiction in a designated forum but
does not prohibit litigation elsewhere, whereas a mandatory clause dictates an exclusive forum for litigation under
the contract.”). Notably, the clause does not contain mandatory language such as “must” or “shall,” nor does it
provide that Chicago is the exclusive venue for contractual disputes. Joseph has expressly conceded that the clause
is permissive by arguing that proper venue would lie in other venues – namely, the District of Colorado (where he is
domiciled) or the Western District of New York (where Joseph negotiated and executed the Guaranty). GAH has
implicitly conceded the point by filing suit in this forum.
  Under the law of this circuit, a forum selection provision is not enforceable unless it is mandatory. See Wall St.
Aubrey Golf, LLC v. Aubrey, 189 F. App'x 82, 85 (3d Cir. 2006) (court noting that, “before a contractual forum
selection provision can be enforced, it must actually effectuate a selection”); Nitterhouse Concrete Prod., Inc. v.
Dobco Grp., Inc., 305 F. Supp. 3d 580, 587 (D.N.J. 2018) (“A forum selection clause is enforceable only if it is
mandatory. . . .”). Accordingly, GAH was not prohibited from filing suit in this forum so long as venue is properly
laid here.

                                                          14
v. Guire, 286 F. Supp. 2d 561 (D. Md. 2003). That case involved five West Virginia limited

liability companies (“LLCs”) that obtained a loan from a California lender for the purpose of

purchasing three Ponderosa restaurants, one of which was located in Maryland and the other two

of which were located in West Virginia. As part of the loan transaction, the LLCs executed three

promissory notes, each note being secured by a deed of trust to one of the three restaurant

properties. One of the LLCs’ members, Jerry Guire – who was also a West Virginia resident –

executed the notes on behalf of the LLCs and also personally guaranteed them. At some point,

the lender assigned its interest in the notes to MTGLQ, a Delaware limited partnership with a

New York business address. After the LLCs defaulted on their payment obligations, MTGLQ

sued the five LLCs and Guire in a Maryland federal district court. The court ruled that venue

was improper and transferred the litigation to the United States District Court for the Northern

District of West Virginia, where four of the five LLCs had filed for bankruptcy. In doing so, the

court concluded that a “substantial part of the events or omissions giving rise to the claim” did

not occur in Maryland, since there was no evidence that either (1) the negotiation, formation, and

execution of the secured promissory notes or (2) the defendants’ default on their obligations had

occurred in Maryland. 286 F. Supp. 2d at 564. The court further concluded that the “property

that is the subject of the action” was the loan itself, not the property securing it, and the

promissory notes embodying that loan were “not to be found in Maryland.” Id. Although one of

the three restaurants that secured the notes was located in Maryland, the court found this

insufficient to establish proper venue in that judicial district. Certain events that had occurred in

Maryland relative to that particular restaurant – such as defendants’ actions in acquiring the

property, securing the loan with it, filing the agreement in Maryland, and mismanaging the

business – were only “tangentially” related to the claim and did not technically give rise to it,



                                                  15
according to the court, because MTGLQ could establish the critical elements of its claim without

reference to those events. Id. at 564-65.

       Having reviewed and given due consideration to the foregoing decisions, the Court is not

persuaded that they counsel against a finding that venue is proper here. In this case, unlike in

Bro-Tech or MTGLQ Investors, GAH’s breach of contract claim is not predicated merely on the

Defendant’s failure to make payments pursuant to a loan agreement or purchase contract; rather,

the claim is specifically predicated upon Joseph’s failure to indemnify a loss that is that is

directly tied to the Pennsylvania Property. To that end, the complaint alleges the following: (i)

Joseph guaranteed to GAH the payment of “any and all loss, liability, damage, cost, expense,

claim or other obligation” arising out of or in connection with “any waste of the Property” that

was caused by Granada LP or its agents, affiliates, officers and employees; (ii) Joseph’s

obligation to cover these losses arose upon demand by GAH if Granada LP did not first pay them

when they became due; (iii) during the term of the Loan, the Property sustained progressive,

material waste that was caused by Granada LP or its agents, affiliates, officers and/or employees;

(iv) this waste caused damage to GAH; (v) Joseph breached his obligation to make payments,

despite GAH’s written demand; and (vi) GAH has suffered damages in excess of $8.5 million as

a result of Joseph’s breach of his contractual obligations. Compl. ¶¶28-33. No other contractual

breach has been alleged on the part of Joseph aside from the foregoing. Based on the allegations

in the complaint, the presence of waste to the Property is a condition precedent to Joseph’s

contractual obligation to indemnify GAH, and the degree of that waste is material to GAH’s

calculation of damages. Consequently, the events that occurred in Pennsylvania are not merely

“tangential” to GAH’s breach of contract claim; instead, they give rise to it. This makes the

instant case materially distinguishable from MTGLQ, wherein the court observed that “no . . .



                                                 16
questions about the management or disposition of the [forum] property [bore] directly on the

plaintiff’s claim.” 286 F. Supp. 2d at 566. Cf. LaSalle Bus. Credit, LLC v. Oxenberg, Civil

Action No. 05-5849, 2006 WL 2034819, at *5 (E.D. Pa. July 18, 2006) (holding that venue was

proper in the Eastern District of Pennsylvania with respect to claims alleging the defendant’s

breach of three guaranty agreements; although the loan recipients and their guarantor were all

based in Florida, the loans at issue were used to support business operations in Bucks County,

the mortgage between the lender and one of the Florida entities was secured by real property

located in Bucks County, and another loan was used to maintain the Bucks County property);

Frontier Ins. Co., 1998 WL 778333, at *5 (holding that venue was proper in the Eastern District

of Pennsylvania because the subject indemnity agreement “turned on [the] execution and

completion of the bonded railroad construction work and the payment on the performance bond,

both of which occurred in Pennsylvania, making the individual defendants “effective guarantors

of National’s construction work in Pennsylvania”).

       In sum, Joseph has not met his burden of demonstrating that this judicial district is an

improper venue for the instant litigation. Accordingly, the Court will deny Joseph’s request for a

dismissal of this action or a transfer pursuant to 28 U.S.C. §1406.


       IV.     Conclusion

       Based upon the foregoing reasons, Joseph’s motion to dismiss the complaint (ECF No. 9)

will be denied. An appropriate order follows.


                                                             /s/ Susan Paradise Baxter
                                                             SUSAN PARADISE BAXTER
                                                             United States District Judge

Dated: February 20, 2019



                                                17
